DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on February 21 and July 22 of 2020 were filed after the mailing date of the application on December 31, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: According to MPEP 608.01(m), the present Office practice is to insist that each claim must be the object of a sentence starting with “I (or we) claim”, “The invention claimed is” (or the equivalent).  Thus, the heading simply stating “CLAIMS:” is not sufficient.
Appropriate correction is required.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  Claims 1 and 10 each recite “a GPU” without reciting what a “GPU” stands for.  Appropriate correction is required.
Claims 4 and 13 are objected to because of the following informalities:  Claims 4 and 13 each recite “DMA” without reciting what “DMA” stands for.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1) and Brothers (US006128026A).
10.	As per Claim 1, Diard teaches a method of display buffering between a processor (102) (pixel data may be generated by processes executing on CPU 102 and provided to one or more of pixel buffers 126, col. 5, lines 55-60), a GPU (120) and a display controller (124) (pixel buffers 126 are each double buffered, rendering modules 120 can freely overwrite the back frame buffers while scanout modules 124 read from the front frame buffers, col. 9, lines 40-44), the method comprising:  providing a plurality of frame buffers in a memory (graphics processing units 114, each with its own graphics memory 116, graphics memories 116, may each contain a pixel buffer 126, col. 5, lines 7-9, 48-52; while two GPUs, with respective memories, are shown, all of the GPUs might share a memory, col. 10, lines 3-5) accessible to the processor (col. 5, lines 55-60), the GPU and the display controller (col. 9, lines 40-44), the plurality of frame buffers interchangeably designated as a front buffer and one or more back buffers (at appropriate times, e.g., when rendering of a new image to the back buffers is complete, front and back buffers for both GPUs 114 may be flipped, col. 9, lines 45-48); in a first repeating process:  the processor writing data for a selected frame to a selected frame buffer of the plurality of frame buffers in the memory (col. 5, lines 55-60); upon completing the selected frame, the selected frame buffer is a ready frame buffer that is to become the front buffer; updating the selected frame buffer to one other of the one or more back buffers (col. 9, lines 45-48); and in a second repeating process carried out asynchronously to the first repeating process:  the display controller monitoring for the display synchronization interval of a display (110) to begin; upon start of the display synchronization interval, the display controller identifying the ready frame buffer; and in response to determining the ready frame buffer, the display controller setting the ready frame buffer as the front buffer and transmitting contents of the front buffer to the display (execution of rendering commands by rendering modules 120 is advantageously asynchronous with operation of scanout modules 124, where pixel buffers 126 are each double buffered, rendering modules 120 can freely overwrite the back frame buffers while scanout modules 124 read from the front frame buffers, rendering modules 120 may read and process commands as they are received, at appropriate times, e.g., when rendering of a new image to the back buffers is complete, front and back buffers for both GPUs 114 may be flipped, col. 9, lines 38-48; scanout modules 124 read pixel color data from pixel buffers 126 and transfer the data to display device 110 to be displayed, scanout modules 124 operate isochronously, scanning out frames of pixel data at prescribed refresh rate (e.g., 80 Hz), col. 6, lines 5-11).
	However, Diard does not expressly teach that upon completing the selected frame, the processor transmitting a swap buffer signal to the GPU; in response to the swap buffer signal, the GPU updating the display controller to indicate that the selected buffer is the ready frame buffer that is to become the front buffer when a display synchronization interval occurs.  However, Brothers teaches upon completing the selected frame, the processor (110) transmitting a swap buffer signal to the GPU (prior to receipt of a page flip command, display data from the engines 220 write to the current back buffer 230B while the SRU 226 reads display data from the current front buffer 230A and draws to the display 228, in response to a page flip command, the engines 220 write display data to the current front buffer 230A while the SRU 226 transfers current image data from the front buffer 230A to the display 228, col. 5, lines 46-49, 55-59; when the CPU 110 finishes sending the accelerator 112 commands for writing to the back buffer 126, the CPU 110 issues a page flip command, in response, the accelerator 112 writes the starting address of the back buffer 126 to the DAR 120, thereby identifying the current back buffer 126 as the next front buffer 124, any data within the current front buffer 124 that has yet to be displayed must be read out and transferred to the display 116 before the roles of the current front and back buffers 124, 126 can be reversed, the roles of the current front and back buffers 124, 126 cannot be reversed until after vertical retrace has occurred,  col. 1, line 65-col. 2, line 9); in response to the swap buffer signal (316), the GPU updating the display controller (226) to indicate that the selected frame buffer is a ready frame buffer that is to become the front buffer when a display synchronization interval occurs (CPMC 218 signals the SRU 226 that it has received a page flip command 316, in response, the SRU 226 then continues to transfer display data from the front buffer 230A to the display 228, col. 6, lines 35-42; DAR 120 selectively identifies the starting address of a display buffer from which data is to be displayed following vertical retrace, the particular buffer is so identified is a front buffer 124, the other buffer serves as a back buffer 126, and stores data for a frame being generated, while the accelerator 112 transfers data from the front buffer 124 to the display 116, the graphics engine 118 processes commands received from the CPU 110, and writes data to the back buffer 126, col. 1, lines 55-64).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard so that upon completing the selected frame, the processor transmitting a swap buffer signal to the GPU; in response to the swap buffer signal, the GPU updating the display controller to indicate that the selected buffer is the ready frame buffer that is to become the front buffer when a display synchronization interval occurs because Brothers suggests that the swap buffer signal is needed in order for the display controller to know that the front buffer is ready for transmitting its contents to the display (col. 6, lines 35-42; col. 1, lines 55-64).
11.	As per Claim 8, Diard teaches wherein the memory is directly accessible by the display controller (124) (each pixel buffer 126 stores pixel data from an image that is read and processed by the respective scanout module 124 and transmitted to display device 110 for display, col. 5, lines 52-55).
12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1) and Brothers (US006128026A) in view of Belanger (US 20130328896A1).
	Diard and Brothers are relied upon for the teachings as discussed above relative to Claim 1.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard and Brothers to include in the first repeating process, prior to writing data to the selected frame buffer, the processor choosing the selected frame buffer from the one or more back buffers because Belanger suggests that having a plurality of back buffers is advantageous so that the processor can choose the back buffer that is ready, and does not have to wait for one back buffer to be ready [0039].
13.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), and Belanger (US 20130328896A1) in view of Inamoto (US 20100128045A1).
	Diard, Brothers, and Belanger are relied upon for the teachings as discussed above relative to Claim 2.
	However, Diard and Brothers do not expressly teach wherein the processor chooses the selected frame buffer.  However, Belanger teaches wherein the processor chooses the selected frame buffer [0039], as discussed in the rejection for Claim 2.
image viewer 31 determines whether the back buffer 17 has space sufficient for pieces of image data to be written thereinto, or not, and in the case where the back buffer 17 has no space, the image viewer 31 waits for an available space until it can acquire the space, once the image viewer 31 determines that the back buffer 17 has a space sufficient for pieces of image data to be written thereinto, the image viewer 31 causes the flow of processing to proceed to step S54, during step S54, the image viewer 31 causes the decoder to write pieces of image data into the space in the back buffer 17, which is capable of storing the pieces of image data therein, [0096]).  Since Belanger teaches wherein the processor chooses the selected frame buffer [0039], this teaching from Inamoto can be implemented into the device of Belanger so that the processor chooses the selected frame buffer based on its availability to accept new data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard, Brothers, and Belanger so that the processor chooses the selected frame buffer based on its availability to accept new data because Inamoto suggests that this way, data that is still needed is not overwritten [0096].
14.	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1) and Brothers (US006128026A) in view of Apostol (US006247084B1) and Juffa (US008860741B1).
15.	As per Claim 4, Diard and Brothers are relied upon for the teachings as discussed above relative to Claim 1.  Brothers teaches the GPU updating the display controller (col. 6, lines 35-42; col. 1, lines 55-64), as discussed in the rejection for Claim 1.  
ping-pong frame buffers work as follows, processor 12 draws one frame while the display engine retrieves and display the other frame, when processor 12 finishes drawing on a frame, Bit 0 (read to swap) in the display dma control register should be set, when display dma 278 has transferred out all display data in a frame and is ready to display another frame, the display dma controller checks the read to swap bit before swapping to the other frame, if this bit is set, the dma display controller points to the other frame and starts displaying the newly drawn frame, col. 30, line 66-col. 31, line 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard and Brothers so that updating the display controller comprises a DMA engine writing to a register of the display controller because Apostol suggests the advantage that the DMA capabilities serve to off-load data transfer duties from processor 12 as well as to ensure that data bus 22 is used most effectively by using burst transfers whenever possible (col. 6, lines 36-39).
However, Diard, Brothers, and Apostol do not expressly teach that the DMA engine is of the GPU.  However, Juffa teaches a DMA engine of the GPU (GPU direct memory access (DMA) engine, col. 4, lines 19-23) and double buffering (col. 4, lines 35-41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard, Brothers, and Apostol so that the DMA engine is of the GPU because Juffa suggests that this makes transfers of data to be efficient (col. 4, lines 19-23).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard and Brothers so that the ready frame buffer is determined from the register of the display controller because Apostol suggests that this is an efficient way to determine the ready frame buffer (col. 30, line 66-col. 31, line 8).
17.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), Apostol (US006247084B1), and Juffa (US008860741B1) in view of Kumar (US 20120287337A1).
	Diard, Brothers, Apostol, and Juffa are relied upon for the teachings as discussed above relative to Claim 4.
	However, Diard, Brothers, Apostol, and Juffa do not teach wherein the writing to the register comprises block writing to a plurality of registers comprising the display register.  However, Kumar teaches wherein the writing to the register comprises block writing to a plurality of registers comprising the display register (commands to the DMA engine to perform writing to hardware registers, [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard, Brothers, Apostol, and Juffa so that the writing to the register comprises block writing to a plurality of registers comprising the display register because Kumar suggests that a video processor has a large number of registers that are used to control and configure various aspects of the operation of the video processor, and due to the .	
18.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), Apostol (US006247084B1), and Juffa (US008860741B1) in view of Lim (US006145025A).
	Diard, Brothers, Apostol, and Juffa are relied upon for the teachings as discussed above relative to Claim 4.
	However, Diard, Brothers, Apostol, and Juffa do not teach wherein the register indicates a memory address of the selected frame buffer in the memory.  However, Lim teaches wherein the register indicates a memory address of the selected frame buffer in the memory (DMA register 32 stores a frame buffer read/write address, col. 2, lines 26-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard, Brothers, Apostol, and Juffa so that the register indicates a memory address of the selected frame buffer in the memory because Lim suggests that this way, data is read out from the correct memory address to the display (col. 2, lines 26-31).
19.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1) and Brothers (US006128026A) in view of Bourd (US 20180165786A1).
	Diard and Brothers are relied upon for the teachings as discussed above relative to Claim 1.  Diard teaches a non-transitory computer readable medium storing computer-executable instructions, which when executed by a graphics unit, cause the graphics unit to carry out the method (computer programs incorporating various features of the present invention may be encoded on computer readable media for storage, col. 19, lines 7-14; each of GPUs 114 includes a rendering module 120, rendering modules 120 may be configured to perform various tasks related to generating pixel data from graphics data (implementing various rendering algorithms), col. 5, lines 20-27).
	However, Diard and Brothers do not teach the graphics unit comprising first and second command processors.  However, Bourd teaches a graphics unit comprising first and second command processors (command processors that represent the front end of the GPU, [0019]), and using a double buffer [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Diard and Brothers so that the graphics unit comprising first and second command processors because Bourd suggests that a plurality of command processors are needed to support multiple asynchronous queues, which is advantageous because it is often the case that an application has multiple concurrent tasks, each having to be completed in different time periods [0017, 0019].
20.	Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1) and Brothers (US006128026A) in view of Tanaka (US 20070046679A1).
21.	As per Claim 10, Claim 10 is similar in scope to Claim 1, except that it is directed to a system for non-interrupted-based asynchronous display buffer.  Diard and Brothers do not teach that the asynchronous display buffer is non-interrupted-based.  However, Tanaka teaches a system for non-interrupted-based (without interruption, [0009]) asynchronous display buffer (always make the buffer selecting decision suitably in double buffering even when the input video image and output video image are asynchronous, [0067]).  Thus, Claim 10 is rejected under the same rationale as Claim 1 along with this additional teaching from Tanaka.

22.	As per Claim 17, Claim 17 is similar in scope to Claim 8, and therefore is rejected under the same rationale.
23.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), and Tanaka (US 20070046679A1) in view of Belanger (US 20130328896A1).
Claim 11 is similar in scope to Claim 2, and therefore is rejected under the same rationale.
24.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), Tanaka (US 20070046679A1), and Belanger (US 20130328896A1) in view of Inamoto (US 20100128045A1).
Claim 12 is similar in scope to Claim 3, and therefore is rejected under the same rationale.
25.	Claims 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), and Tanaka (US 20070046679A1) in view of Apostol (US006247084B1) and Juffa (US008860741B1).
Claims 13 and 15 are similar in scope to Claims 4 and 6 respectively, and therefore are rejected under the same rationale.
14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), Tanaka (US 20070046679A1), Apostol (US006247084B1), and Juffa (US008860741B1) in view of Kumar (US 20120287337A1).
Claim 14 is similar in scope to Claim 5, and therefore is rejected under the same rationale.
27.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diard (US007383412B1), Brothers (US006128026A), Tanaka (US 20070046679A1), Apostol (US006247084B1), and Juffa (US008860741B1) in view of Lim (US006145025A).
Claim 16 is similar in scope to Claim 7, and therefore is rejected under the same rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






JH
/JONI HSU/Primary Examiner, Art Unit 2611